Citation Nr: 1820970	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-31 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2000 to December 2000 and January 2003 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2018, the Veteran presented sworn testimony at a hearing held at the RO, chaired by the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

A diagnosis of fibromyalgia has not been established at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have not been met.  38 U.S.C. § 1110, 5107; 38 C.F.R. § 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.§ 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 38 C.F.R. § 3.102.

Service connection may also be established for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1)(i).  
A qualifying chronic disability can be a chronic disability resulting from a medically unexplained chronic multisymptom illness that is defined by a cluster of signs of symptoms, such as fibromyalgia.  38 C.F.R. § 3.317 (a)(2)(i)(B)(2).  However, in the instant case, the evidence does not show nor does the Veteran contend that she had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus the provisions in 38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1)(i) are inapplicable.

The Veteran contends that she has fibromyalgia as a result of her military service.

The Veteran was afforded a VA examination in February 2017.  At that time, the Veteran reported that her fibromyalgia began in 2003.  She reported symptoms of diffuse body pain and fatigue.  She also indicated she had never been formally diagnosed.  Her symptoms at the exam were total body aches and lethargy.  The examiner noted that the Veteran is currently undergoing treatment for fibromyalgia, and experiences constant or near constant symptoms that can be attributed to fibromyalgia.  The report indicated that a diagnosis of fibromyalgia is not appropriate because there is no pathology to render such a diagnosis.  The examiner opined that the claimed condition was less likely than not incurred in or caused by service because there was no evidence of fibromyalgia other than the Veteran's assertion of vague diffuse pain, and there has never been a rheumatology evaluation to rule out other etiology of her symptoms.  The examiner further outlined the references to fibromyalgia that were found in the record, pointing out that no clinical diagnosis had been made.  

The Board notes that the June 2005 Army Medical Evaluation Board findings made no mention of either fibromyalgia or diffuse pain.  A December 2012 note referenced the 2009 record, that the Veteran's presentation was consistent with fibromyalgia, and an additional record indicated that the Veteran's possible fibromyalgia had been treated with Gabapentin.  Further review of the claims file and medical records did not reveal an actual clinical diagnosis, but the condition reported by the Veteran and placed on a list of problems.

At the January 2018 hearing, the Veteran referenced a 2009 diagnosis of fibromyalgia. However, this assertion is contrary to her previous statements, including at the February 2017 examination,  that she had never been formally diagnosed with fibromyalgia.  Medical documents of record from December 2009 state that the Veteran reported she was told her symptoms could be the result of her other musculoskeletal injuries or fibromyalgia.  A later note references "possible fibromyalgia," as discussed above.

The Board finds the February 2017 VA opinion is highly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the Veteran's medical history and relevant complaints in proffering an opinion.  This opinion is uncontroverted by the other competent evidence of record.  

As for the Veteran's lay assertions that she has fibromyalgia, the Veteran is competent to report that which she has personally experienced, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, she is not competent to render a diagnosis of fibromyalgia. A diagnosis of fibromyalgia is generally not diagnosed by readily identifiable features and it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's lay statements that she has fibromyalgia lacks competency.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

Moreover, the Veteran's opinion that she has fibromyalgia is outweighed by the February 2017 VA examiner's opinion based on the record, establishing that she does not have such disability.  A diagnosis of fibromyalgia is a complex medical matter beyond the ken of a layperson and in this regard, a medical professional has greater skill.  Id.  As the Veteran's statements and opinion regarding the presence of a disability diagnosed as fibromyalgia are not competent the matter of whether they are credible is not reached.  

In sum, the evidentiary requirement of demonstrating a current disability has not been satisfied.  There is simply no evidence that fibromyalgia has been diagnosed at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).  Without a diagnosis of fibromyalgia, the claim for service connection fails.  Brammer v. Derwinski, 3 Vet. App. 223   (1992). There is no doubt of material fact to be resolved in the Veteran's favor, and the claim of service connection for fibromyalgia must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for fibromyalgia is denied.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


